 

Pioneer Power Solutions, Inc. 8-K [ppsi-8k_063016.htm]

 

Exhibit 10.1

 





SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

This SECOND Amendment to Employment Agreement (this “Amendment”) is made and
entered as of this 30th day of June, 2016, (the “Amendment Effective Date”) by
and between Pioneer Power Solutions, Inc., a Delaware corporation (the
“Company”), and Nathan J. Mazurek (the “Executive”) for purposes of amending
that certain Employment Agreement, dated as of March 30, 2012, and amended as of
November 11, 2014, by and between the Company and the Executive (the
“Agreement”). Terms used in this Amendment with initial capital letters that are
not otherwise defined herein shall have the meanings ascribed to such terms in
the Agreement.

WHEREAS, the Term under the Agreement is scheduled to expire on March 30, 2018
and the Company and the Executive desire to extend the Term to December 31,
2020, unless terminated earlier in accordance with Article II of the Agreement;

WHEREAS, in connection with such extension of the Term, the Company and the
Executive desire to adjust the Executive’s base salary as set forth in this
Amendment; and

WHEREAS, Section 5.08 of the Agreement provides that the parties to the
Agreement may amend the Agreement in a writing signed by the parties.

 

NOW THEREFORE, pursuant to Section 5.08 of the Agreement, and for good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
Company and the Executive agree as follows:

1.

The first sentence of Section 1.04 of the Agreement is hereby amended as of the
Amendment Effective Date by deleting said sentence in its entirety and
substituting in lieu thereof the following sentence:

“The term of the Executive’s employment under this Agreement shall begin on
April 1, 2012 (the “Effective Date”) and shall continue in effect through the
earlier of March 31, 2021, or until 365 days after the Company completes a
transaction whereby Provident Pioneer Partners L.P. is no longer a shareholder
of the Company (the “Term”).”

2.

Section 1.05 of the Agreement is hereby amended as of the Amendment Effective
Date by deleting said section in its entirety and substituting in lieu thereof
the following new Section 1.05:

“Base Salary. The Company shall pay the Executive an annual base salary, less
applicable payroll deductions and tax withholdings (the “Base Salary”) for all
services rendered by the Executive under this Agreement of (i) $410,000, for the
period beginning on the Amendment Effective Date and ending on December 31,
2015; (ii) $425,000, for the period beginning on January 1, 2016 and ending on
December 31, 2016; (iii) $440,000, for the period beginning on January 1, 2017
and ending on December 31, 2017; (iv) $465,000, for the period beginning on
January 1, 2018 and ending on December 31, 2018; (v) $490,000, for the period
beginning on January 1, 2019 and ending on December 31, 2019; and (vi) $515,000
per annum, for the period beginning on January 1, 2020 and ending on the last
day of the Term. The Company shall pay the Base Salary in accordance with the
normal payroll policies of the Company.”

3.

Except as expressly amended by this Amendment, the Agreement shall continue in
full force and effect in accordance with the provisions thereof.

4.

In the event of a conflict between the Agreement and this Amendment, this
Amendment shall govern.

* * * * * * * * * *

[Remainder of Page Intentionally Left Blank

Signature Page Follows.]

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Amendment
Effective Date.

 

  THE COMPANY:       PIONEER POWER SOLUTIONS, INC.               By: /s/ Thomas
Klink   Name: Thomas Klink   Title: Chief Financial Officer              
EXECUTIVE:               /s/ Nathan J. Mazurek   Nathan J. Mazurek

 

 



 

